Name: Commission Regulation (EEC) No 3128/85 of 8 November 1985 abolishing the corrective amount on import of cucumbers originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/22 Official Journal of the European Communities 9 . 11 . 85 COMMISSION REGULATION (EEC) No 3128/85 of 8 November 1985 abolishing the corrective amount on import of cucumbers originating in Greece into the Community of Nine for that product ; whereas Commission Regulation (EEC) No 271 /85 of 31 January 1985 (2) fixed Community offer prices for cucumbers until 10 November 1985 ; whereas in these circumstances Regulation (EEC) No 3062/85 of 31 October 1985 introducing a corrective amount for Greek cucumbers (3) should therefore be repealed as of 11 November 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vege ­ tables coming from Greece for which an institutional price is fixed, is to be introduced ; Whereas the said Article introducing corrective amounts applies to a given product only during the period in respect of which a Community offer price has been fixed HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3062/85 is hereby repealed . Article 2 This Regulation shall enter into force on 1 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 28, 1 . 2. 1985, p. 44 . V) OJ No L 290 , 1 . 11 . 1985, p . 89 .(') OJ No L 1 , 1 . 1 . 1981 , p. 17 .